Title: To Alexander Hamilton from James Wilkinson, 12 February 1800
From: Wilkinson, James
To: Hamilton, Alexander



Duplicate
New Orleans Feby 12th 1800
Sir,
After writing the Minister of War on the 30th ulto. agreably to the enclosed copy & after having received a Pilot on board the Patapsco, we were driven to sea and tossed about by a furious storm, for five days without intermission, nor were all our efforts sufficient to regain our lost ground until the 7th inst when I landed at the Balise, where I found a barge in waiting from the Governor of New Orleans for my accommodation, in which I arrived here yesterday at noon; very fortunately the ordnance Snow had taken a position closer in with the land, where she rode out the storm and is now in front of this city.
The same spirit of amity and conciliation manifest in the time of the late Governor Gayoso, seems to regulate the conduct of his successor the Marquis de Casa Calvo; we experience no exception to the mode we have adopted for supplying our garrisons in this quarter; but on the contrary I think I discover a disposition to aid and cooperate with us in forwarding the views of government.
Various opinions prevail touching the practicability of conveying our cannon &c to Loftus’s Heights in the Snow Actoeon; the experiment will however be made, and in case of failure, lighters will be provided to repair the defect. The clothing &c destined to Fort Stoddert will be landed tomorrow, and will be sent forward to that post under the direction of our Consul Mr. Jones without delay; and as the season is far advanced & the Snow too heavily laden for expedition, I shall employ two lighters to receive part of her cargo, in order to expedite the transport of the articles of immediate necessity to Loftus Heights.
You have under cover an estimate of the expence which will attend the transport of the cargo of the Snow to Loftus’ Heights in river craft, made by our Consul Mr. Evan Jones, but I am persuaded this transport may, by the assistance of the troops, in any alternative, be made for much less: the project being of my own suggesting I cannot be too deeply interested in the event, and I am persuaded a saving of one half in time and expence will eventually be made to the public by the adoption of this route in preference to that by Pittsburgh. With most perfect consideration & respect I am sir
Your Obed servt
Ja Wilkinson
Major General
Alexander Hamilton

